Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “a plurality of demultiplexers, each demultiplexer input coupled to one of the plurality of Ethernet MACs; a plurality of multiplexers, each multiplexer having inputs coupled to one of the outputs of the plurality of demultiplexers or one of the plurality of Ethernet MACs, wherein connections between the plurality of demultiplexers and the plurality of multiplexers are activated based on the configuration of the PIC; a plurality of buffers coupled to outputs of the plurality of demultiplexers” as required by claim 1 and “a plurality of demultiplexers, each demultiplexer input coupled to one from the plurality of Ethernet MACs; a plurality of multiplexers, each multiplexer having inputs coupled to one of the outputs of the plurality of demultiplexers or one of the plurality of Ethernet MACs, wherein connections between the plurality of demultiplexers and the plurality of multiplexers are activated based on the configuration; a plurality of buffers coupled to outputs of the plurality of demultiplexers” as required by claim 13. Claims 2 thru 12 are allowed based upon their dependency to claim 1 and claims 14 thru 20 are allowed based upon their dependency to claim 13.

Claims 1-20 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844